TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                      NO. 03-12-00384-CV


                                       R. L. M., Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order:

IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

reversed, and the cause is remanded for further proceedings. It FURTHER appearing to the

Court that appellant is indigent and unable to pay costs, it is FURTHER ordered that no costs of

appeal are assessed against appellant; and that this decision be certified below for observance.